Citation Nr: 1210273	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed as due to asbestos exposure.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (PTSD).  


REPRESENTATION

Appellant represented by:	Michael Celeste, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied service connection for head trauma, grand mal seizures, chronic obstructive pulmonary disease (COPD), asbestosis, peripheral neuropathy affecting the upper and lower extremities, and entitlement to TDIU.  

The Veteran submitted a timely notice of disagreement as to all issues addressed in the July 2008 rating decision; however, he only perfected an appeal as to the issues of entitlement to service connection for COPD, asbestosis, and TDIU.  See September 2009 VA Form 9; 38 C.F.R. § 20.202.  On his September 2009 substantive appeal, the Veteran indicated that he wanted to testify before a Veterans Law Judge at his local RO.  However, the Veteran subsequently withdrew his request for a hearing.  See November 2009 statement from the Veteran's attorney.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

In March 2011, the Board denied entitlement to service connection for COPD; therefore, that issue is no longer on appeal.  However, the Board determined that a remand was needed in order for additional evidentiary development to be conducted with respect to the issues of entitlement to service connection for asbestosis and TDIU.  All requested development has been completed and the appeal has been properly returned to the Board for adjudication.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, as well as entitlement to an increased rating for service-connected PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138 received in September and November 2011.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has asbestosis or any other disability attributable to exposure to asbestos during service.  

2.  The preponderance of the evidence is against a finding that the Veteran is unemployable due solely to his service-connected PTSD at any time during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  Asbestosis, and any other respiratory disability attributable to asbestos exposure, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January and March 2008 that fully addressed all required notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The RO has obtained the Veteran's service treatment records, as well as all VA post-service treatment records identified by the Veteran and the evidentiary record.  The Board finds significant that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

In this regard, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

The Board also notes that the Veteran was afforded VA examinations in November 2007 and May 2011 in conjunction with his asbestosis claim, he, and that the RO obtained an additional medical opinion in March 2008.  With respect to the TDIU issue, the Board notes that the evidentiary record contains VA examinations which address whether the Veteran's service-connected PTSD disability affects his ability to obtain employment.  See VA PTSD examination reports dated November 2010 and June 2011.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service Connection 

The Veteran has asserted that service connection is warranted in this case because he currently has asbestosis that was incurred as a result of his exposure to asbestos during active military service.  He has specifically reported that his in-service asbestos exposure included working with cement for construction of a cement wall and helicopter pads while serving in Vietnam, as well as renovating barracks and working with transite, which contained asbestos, while serving in Maryland.  See November 2007 VA examination report.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

There are no specific statutes or regulations pertaining to service connection claims involving asbestos exposure.  However, the U.S. Court of Appeals for Veterans Claims has indicated that claims involving asbestos exposure should be analyzed under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA has set forth several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 (Dec. 13, 2005) and Ch.1, Section H, Topic 29 (Sept. 29, 2006) (Manual).  

The Manual provides that adjudication of a service connection claim for a disability resulting from asbestos exposure should include determinations as to whether (1) service records demonstrate that the Veteran was exposed to asbestos during service; (2) development has been completed sufficient to determine whether the Veteran was exposed to asbestos either before or after service ; and (3) a relationship exists between asbestos exposure and the claimed disease in light of latency and exposure factors.  Id. at Ch.2, Section C, Topic 9, Subsection (h); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's DD Form 214 reflects that his military occupational specialty was a builder, which is consistent with his report of in-service asbestos exposure.  Therefore, the Veteran's report of exposure to asbestos is considered competent and credible.  

However, the Veteran's service treatment records are negative for any reports of exposure to asbestos or complaints of asbestos-related symptoms.  In fact, the Board notes that the chest X-ray conducted at the Veteran's separation examination was essentially negative.  See June 1969 report of medical examination.  

The post-service treatment records show that the Veteran has suffered from a myriad of respiratory difficulties since service, including emphysema, COPD, and bronchial asthma.  See post-service treatment records dated from 2001 to 2011.  The evidentiary record contains numerous chest X-ray and CT reports which show that the Veteran manifested masses in his lungs as early as 2001.  The evidence shows that the Veteran underwent a bronchoscopy and left thoracotomy to remove masses that were suspected to be cancerous; however, one mass was found to be an old fibrotic mass, while the other was an inflammatory process, with no evidence of tumor.  See Operative Reports dated February and March 2001.  

Subsequent x-ray and CT reports showed postoperative changes, interstitial fibrous changes, and other findings consistent with COPD and emphysema; however, there were no acute infiltrates or effusions seen on imaging.  See January 2002 chest x-ray reports.  Chronic areas of parenchymal scarring were noted on a December 2004 chest CT and January 2005 lung positron emission tomography (PET).  However, a subsequent chest x-ray showed findings consistent with COPD with left lung scarring which were determined to be associated with the Veteran's previous surgeries.  See March 2006 chest X-ray report.  

Imaging studies conducted in August 2002 and December 2004 revealed a small right upper lobe nodule; however, subsequent studies revealed that the nodule showed no significant activity and was not suspicious in appearance.  See March 2006 PET report.  

Pulmonary function tests (PFTs) conducted after service also showed findings that were consistent with severe obstructive ventilatory defect and severely reduced diffusion, which were noted to be consistent with an underlying diagnosis of emphysema.  See August 2006 PFT report.  In September 2007, a new infiltrate was noted in the right lower lobe, as well as the development of a small right pleural effusion; however, it was determined that these findings most likely represented pneumonia.  A September 2007 chest CT also showed irregular and ill-defined nodular opacities, which were determined to be more suggestive of infectious and inflammatory process.  

At the outset, the Board notes that entitlement to service connection for COPD was denied by the Board in March 2011.  Therefore, this decision will not discuss whether any current finding of COPD is related to the Veteran's military service, to include any exposure to asbestosis therein.  

As to the merits of this claim, the Board finds probative that, despite the various findings shown on the radiographic and imaging studies conducted throughout the pendency of this claim and appeal, the evidentiary record does not contain a competent and credible diagnosis of asbestosis or other disabilities attributable to asbestos exposure.  

In this context, the Board notes that the Veteran has submitted statements from his treating physician, Dr. J.K., which purport to establish that the Veteran currently has asbestosis.  See statements from Dr. D.K. dated January, August, and September 2008.  In September 2008, Dr. D.K. noted that the Veteran was exposed to the herbicide Agent Orange and asbestos during service and that, at the time, he had only been smoking for approximately three to four years.  Dr. D.K. also noted that a February 2008 PET scan showed a glass opacity in the right lung base, which he stated lends itself more likely to asbestos than tobacco use.  He also noted that an October 2007 PET scan showed mild irritative uptake in the lung parenchyma, which tends to be more on the lines of asbestosis and possibly exposure to the herbicide Agent Orange.  Dr. D.K. noted that numerous chest x-rays and CAT scans of the chest have shown chronic changes and opined that, based on these findings and examinations, that it is more likely than not that the inciting agents that caused the Veteran's initial lung damage and scarring would be asbestosis and Agent Orange.  

The statements submitted by Dr. D.K. are considered competent medical evidence; however, the Board finds that the probative value of his opinion is outweighed by the medical opinion provided by the VA examiner who conducted the November 2007 and May 2011 VA examinations.  

The Veteran was afforded a VA examination in November 2007 to determine if he currently has a respiratory disability that is related to his in-service asbestos exposure.  The VA examiner noted the Veteran's report of asbestos exposure during service, as well as his report of working as a bricklayer with his father after service and his history of smoking.  The VA examiner also noted the onset and progression of the Veteran's respiratory difficulties after service.  After examining the Veteran, the VA examiner rendered a diagnosis of COPD.  See November 2007 VA examination report.  

In March 2008, the VA examiner provided an addendum to his previous report wherein he opined that the Veteran's COPD was not likely due to asbestos, noting that while PFTs showed a severe obstructive defect, these findings were most likely due to the long history of smoking.  The examiner also noted that a chest CT showed severe panacinar and paraseptal emphysema; however, he noted that these changes do not describe effects of asbestos exposure.  Nevertheless, the VA examiner stated that the portion of the PFTs that showed severely decreased diffusion is at least as likely as not due to the effects of asbestos.  However, the VA examiner also stated that the chest x-ray did not describe any pleural thickening which is usually described in asbestosis but that, occasionally in asbestosis, the chest film can show minimal changes.  

In March 2011, the Board requested a clarifying opinion from the November 2007 VA examiner, as the previous medical opinions did not provide clear guidance as to whether the Veteran had an asbestosis disability.  

In May 2011, the VA examiner reviewed the claims file and provided an additional opinion wherein he stated that, while the Veteran has reported past asbestos exposure, multiple test results do not contain any definite findings that the Veteran's respiratory disability includes asbestosis.  In making this determination, the VA examiner noted the numerous radiographic and imaging studies included in the record, including a September 2007 pulmonologist note which noted findings consistent with recurrent aspiration pneumonia, as well as multiple chest x-ray reports, dated March 2006, July 2007, and September 2007, which variously showed COPD with left lung scarring associated with previous surgery and did not have any acute process radiographically, emphysematous lungs, and other findings which most likely represented pneumonia.  The VA examiner also noted that PFTs conducted in August 2006 showed findings consistent with emphysema.  

The VA examiner specifically noted that PFTs dated in May 2011 showed a severe obstructive lung defect, as well as severe decrease in diffusing capacity suggesting emphysema in the present obstructive lung defect.  The examiner noted, however, that the Veteran's multiple pulmonary test reports never mention a finding suggestive of asbestos-related pathology, noting that the severely decreased diffusion capacity is due to emphysema, which causes destructive changes of the alveolar walls.  The examiner stated that the decreased diffusion capacity is also due to pulmonary scarring from the previous lung surgery and previous pneumonia.  

The VA examiner noted that, in asbestosis, a chest x-ray would reveal diffusely distributed irregular or linear opacities most prominent on the lower lung zones, as well as diffuse or local pleural thickening with or without parenchymal disease.  He noted, however, that the Veteran's March 2011 chest x-ray showed severe emphysematous changes with parenchymal destruction, with no mention of pleural thickening.  

In evaluating this claim, the places significant probative value on the May 2011 medical opinion provided by the VA physician who conducted the November 2007 and May 2011 VA examinations.  The Board finds that the November 2007 and May 2011 VA examinations were adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In this regard, the Board notes that, while the VA examiner initially opined that the severely decreased diffusion capacity shown on the November 2007 PFTs were at least as likely as not due to the effects of asbestosis, the examiner changed his opinion after examining the Veteran and considering and reviewing the evidentiary record a second time.  The VA examiner ultimately determined that the evidence of record, as a whole, did not show findings consistent with asbestosis or any other asbestos related disability, and his opinion was based upon the evidence of record and supported by a complete rationale.  In this context, the Board notes that the VA examiner's May 2011 opinion is supported by the other evidence of record, namely the numerous radiographic and imaging studies included in the record which consistently show lung and respiratory findings that have been attributed to COPD, emphysema, and pneumonia, as opposed to asbestosis or any other asbestos related disability.  

In this context, the Board notes that, while Dr. D.K. has purported to establish that the Veteran currently has lung damage and scarring most likely due to asbestos exposure, he did not provide a rationale in support of his opinion.  Indeed, while he noted that PET scans showed a glass opacity and irritative uptake, he did not explain why these findings are suggestive of asbestosis, particularly given the lack of evidence showing diffusely distributed opacities and pleural thickening on the chest x-rays of record or the fact that the physicians who interpreted the PET scans and other radiographic and imaging studies of record did not render an impression or diagnosis of asbestosis.  In addition, the Board notes that it does not appear that Dr. D.K. properly considered the affect the Veteran's long-standing history of smoking had on the development of his lung and respiratory condition, particularly given the fact that his respiratory difficulties were not manifest until several years after service.  Therefore, the Board finds that the probative value of Dr. D.K.'s statements is lessened.  

However, based on the foregoing reasons, the Board finds that the May 2011 VA examination and opinion is the most competent, credible, and probative evidence of record with respect to whether the Veteran currently has asbestosis or any other respiratory disability that is due to his exposure to asbestos during service, as he considered all relevant evidence in this case and provided a rationale in support of his opinion.  

The Board notes that the Veteran has contended on his own behalf that he has a current diagnosis of asbestosis.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding whether the Veteran currently has asbestosis is complex in nature, as asbestosis is not a disability that is observable by a lay person and is typically diagnosed based upon evidence shown on radiographic evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

However, while the Veteran is competent to describe his complaints and symptoms of respiratory difficulty, the Board finds that he is not competent to provide a diagnosis of asbestosis and he has only provided a conclusory statement as to the alleged diagnosis of asbestosis without any indication as to what radiographic evidence supports such a finding.  As such, his statements purporting to establish a diagnosis of such are not afforded any probative value.  Instead, as noted, the Board finds that the May 2011 VA medical opinion is highly probative as to the lack of evidence supported a diagnosis of asbestosis, as the VA examiner evaluated the Veteran and took into consideration all relevant facts and evidence in rendering his diagnosis and opinion. 

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for asbestosis, as the most competent, credible, and probative evidence of record does not reflect that he has a diagnosis of asbestosis or any other asbestos related disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


TDIU

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his COPD and neuropathy disabilities and, as such, is entitled to TDIU.  See April 2008 VA Form 21-8940.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

In this case, the Veteran's only service-connected disability is posttraumatic stress disorder (PTSD), which is rated 50 percent disabling.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  

In this regard, the Board notes that service connection has not been established for COPD or peripheral neuropathy.  See July 2008 rating decision and March 2011 Board decision.  Therefore, any assertion that these disabilities render the Veteran unemployable cannot support a finding of entitlement to TDIU, as entitlement to that benefit is only warranted based upon evidence that a service-connected disability results in unemployability.  

Nevertheless, the Board has considered whether entitlement to TDIU on an extraschedular basis is warranted.  However, the Board finds the preponderance of the evidence does not establish that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  See 38 C.F.R. § 4.16(b). 

On the Veteran's April 2008 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he indicated that he last worked full time in October 2007 as a pool manager for A&G Concrete Pools, a position he held since January 1996 but left because of his COPD and neuropathy disabilities.  The Veteran reported that he has not tried to obtain employment since October 2007, when he believes he became too disabled to work.  

In this regard, the Board notes that, in May 2008, A&G Concrete Pools submitted information which reflects that the Veteran did, in fact, end employment in October 2007 but that he was laid off due to a lack of work.  In this context, the Board notes that, at the November 2007 VA respiratory examination, the Veteran reported that he lost his job as a swimming pool construction manager while he was receiving inpatient treatment because his boss said there was no more position in the business.  

Therefore, based on the foregoing, the Board finds the preponderance of the competent and credible evidence shows that the Veteran ended employment in October 2007 due to lack of work at his current job, not because his service-connected PTSD disability rendered him unable to work.  

In this regard, the Board notes that no medical professionals has evaluated the Veteran and determined that his service-connected PTSD renders him unable to secure and follow any substantially gainful occupation.  At a November 2010 VA PTSD examination, the Veteran reported that his PTSD resulted in him having a poor attitude in previous employment, as he had conflict with coworkers and supervisors and had to work by himself a lot.  However, the VA physicians who conducted the November 2010 and June 2011 VA PTSD examinations noted that the Veteran was no longer working, not due to his PTSD, but because of his COPD, and that his PTSD did not result in a total occupational impairment.  While both VA examiners noted that the Veteran's PTSD resulted in reduced reliability and productivity, neither determined or reported findings that showed the Veteran's PTSD, alone, rendered him unable to secure and follow any substantially gainful occupation.  

Based on the foregoing, the Board finds that the evidence fails to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected bilateral PTSD.  In this regard, the Board acknowledges the Veteran's contentions that his PTSD affected his ability to work with others when he was employed; however, the preponderance of the evidence does not reflect that his PTSD renders him unemployable.  Specifically, the November 2010 and June 2011 VA examiners noted that the Veteran's PTSD did not result in a total occupational impairment.  Both VA examiners offered their opinions following an interview with the Veteran, a review of the record, and a full examination.  Moreover, both VA examiners provided clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board affords great probative weight to the opinions and findings provided by the November 2010 and June 2011 VA examiners.  The Board also places significant probative value on the information provided by the Veteran's previous employer, specifically that the Veteran stopped working due to a lack of work, not because of any particular disability, including service-connected PTSD.  

In evaluating this claim, the Board also finds probative that the Veteran has never asserted that his PTSD renders him unable to obtain employment.  Instead, the Veteran contends that his non-service-connected COPD and neuropathy disabilities render him unemployable.  The Board also notes that the Veteran has reported that he has not sought employment since he stopped working in October 2007.  

The evidentiary record does not contain a competent medical opinion indicating that the Veteran is unemployable due solely to his service-connected PTSD.  In this regard, the Veteran has contended on his own behalf that he is rendered unemployable by his COPD and neuropathy disabilities; however, as noted, service connection has not been established for these disabilities.  Regardless, the Veteran is not competent to offer such opinion, as he does not possess the requisite medical knowledge to render an opinion regarding the impact his service-connected PTSD has on his employability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert, supra (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

The Board further acknowledges that, while the Veteran has indicated he has been unemployed and has not sought employment since October 2007, the Court has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high disability rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose, supra.  Moreover, to the extent that the Veteran's service-connected PTSD may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In this regard, the Veteran is in receipt of a 50 percent combined disability rating for his PTSD, which contemplates a moderate impairment in occupational functioning. 

In view of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment.  As such, entitlement to a TDIU must be denied.  


ORDER

Entitlement to service connection for asbestosis is denied.  

Entitlement to TDIU is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


